IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00204-CV

$785 IN U.S. CURRENCY,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 98056


                          MEMORANDUM OPINION

      Appellant presented a notice of appeal regarding a trial court order or judgment

signed on May 25, 2018. By letter dated July 27, 2018, the Clerk of this Court notified

Appellant that the docketing statement was past due and must be filed within 21 days

from the date of the letter. No docketing statement was received and filed.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).

      Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.
P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); § 51.941(a) (West

2005); and § 51.208 (West Supp. 2011). Under these circumstances, we suspend the rule

and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The

write-off of the fees from the accounts receivable of the Court in no way eliminates or

reduces the fees owed by appellants.




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 12, 2018
[CV06]




$785 in U.S. Currency v. State                                                        Page 2